DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed May 25, 2022.  Claims 27, 29-41, and 46-50 are currently pending wherein claims 27, 29-36, and 46-50 read on a printed electronic component, claims 37-39 read on a method of forming an electrical component, claim 40 read on a printed electronic component using said composition of claim 27, and claim 41 reads on a printed electronic component using said composition of claim 27.

Allowable Subject Matter
Claims 27, 29-41, and 46-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The pending claims are allowable over the closest references: Umebayashi et al (US 2009/0186163) and Pickrell et al (WO 2016/178989).

Summary of claim 27:
A printed electronic component comprising: 
a substrate of an electrical component one or more screen printed layers on the substrate, wherein the one or more printed layers comprise a UV-LED curable dielectric ink or coating composition comprising: 
about 20wt% to about 60wt% of one or more acrylated oligomers selected from the group consisting of polyester acrylate oligomers, urethane acrylate oligomers, epoxy acrylate oligomers, mercapto-modified acrylate oligomers, and blends thereof; 
one or more acrylate monomers selected from the group consisting of mono-, di-, tri- functional acrylate monomers, and polyfunctional acrylate monomers having more than 3 acrylate functional groups and combinations thereof, wherein each functional group capable of undergoing free radical polymerization that is present on each monomer is an acrylate group; and 
one or more photoinitiators; 
wherein the ink or coating composition has been cured by exposure to energy from a UV-LED energy source.

Summary of claim 37:
A method of forming an electrical component, comprising the steps of: screen printing onto a substrate one or more layers of a dielectric ink or coating composition comprising: 
about 20wt% to about 60wt% of one or more acrylated oligomers selected from the group consisting of polyester acrylate oligomers, urethane acrylate oligomers, epoxy acrylate oligomers, mercapto-modified acrylate oligomers, and blends thereof; 
one or more acrylate monomers selected from the group consisting of mono-, di-, tri- functional acrylate monomers, and polyfunctional acrylate monomers having more than 3 acrylate functional groups and combinations thereof, wherein each functional group capable of undergoing free radical polymerizationon that is present on each monomer is an acrylate group; and 
one or more photoinitiators; and 
curing the layers of the dielectric ink or coating composition by exposing the layers to energy from a UV-LED energy source.

Umebayashi teaches a photocurable composition that includes a polymerizable compound and a photopolymerization initiator (abstract) that is used to print electronic components (0275) in printed layers (0005) that is cured using UV-LED light 0263).  Umebayashi teaches the polymerizable monomer to include monofunctional monomers or polyfunctional monomers (0038-0039) as well as polymerizable oligomer (0040) that includes epoxy acrylate, urethane acrylate, or polyester acrylate oligomers (0040).  However, Umebayashi does not teach or fairly suggest the claimed printed electronic component where the composition contains the claimed amount of the oligomer compound and wherein the composition is used for screen printing.  Applicants have further shown that when the amount of oligomer is less than 20%, the viscosity of the composition is way too low for an inkjet ink as Umebayashi requires.

Pickrell teaches a coating composition that is cured and provides an electrically insulating dielectric layer that can be used in printed electronic devices (0002) that contains radiation curable oligomers that include polyurethane acrylates, polyether acrylates, and epoxy acrylates (0059) and multifunctional hybrid monomers (00048) that includes difunctional monomers (0051) including di(meth)acrylates (00052), trifunctional monomers (00054) including tri(meth)acrylates (00055), and photoinitiators (00019).  Pickrell teaches the composition to be cured by UV LED light (00082).  Pickrell teaches the process for using the above composition to include printing onto a substrate the above described composition, followed by curing the composition (0003).  However, Pickrell does not teach or fairly suggest the claimed printed electronic component wherein the monomer contains groups capable of undergoing free radical polymerization are only acrylate groups and wherein the amount of the claimed oligomer is above about 20%.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763